Citation Nr: 1008461	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  07-19 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for tinnitus.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Veteran represented by:	Pennsylvania Department of 
Military and Veterans Affairs



WITNESSES AT HEARING ON APPEAL

Veteran and the Veteran's Wife


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1967 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2006 rating decision of the 
Philadelphia, Pennsylvania regional office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
Veteran's requests to reopen his previously denied claims for 
service connection for tinnitus and bilateral hearing loss.

The Veteran testified before the undersigned at a January 
2010 videoconference hearing.  A hearing transcript has been 
associated with the claims file.

In January 2010, subsequent to the issuance of the June 2007 
statement of the case (SSOC), the Veteran submitted pertinent 
evidence directly to the Board.  This evidence was 
accompanied by a waiver of RO consideration.  See 38 C.F.R. § 
20.1304 (2009).


FINDINGS OF FACT

1.  The claim for service connection for tinnitus was denied 
in an April 1973 rating decision as the competent medical 
evidence of record did not establish that this condition 
began within one year of discharge and did not establish a 
nexus between any current disability and his service; his 
requests to reopen to this service connection claim were 
denied in a September 1979 Board decision and a June 1980 
rating decision.

2.  Evidence submitted since the June 1980 rating decision 
includes information that was not previously considered and 
which establishes a fact necessary to substantiate the claim, 
the absence of which was the basis of the previous denial.

3.  The Veteran's claim for service connection for bilateral 
hearing loss was denied in an April 1973 rating decision as 
the competent medical evidence of record did not establish 
that this condition began within one year of discharge and 
did not establish a nexus between any current disability and 
his service; his requests to reopen to this service 
connection claim were denied in a September 1979 Board 
decision, a June 1980 rating decision and a March 1997 rating 
decision.  A May 2000 Board decision denied service 
connection for bilateral hearing loss on a secondary basis.

4.  Evidence submitted since the May 2000 rating decision 
includes information that was not previously considered and 
which establishes a fact necessary to substantiate the 
claims, the absence of which was the basis of the previous 
denial.

5.  Tinnitus and bilateral hearing loss were incurred as the 
result of noise exposure in service.


CONCLUSIONS OF LAW

1.  The June 1980 rating decision denying service connection 
for tinnitus is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2009).

2.  Evidence received since the June 1980 rating decision 
denying service connection for tinnitus is new and material 
and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).

3.  The May 2000 Board decision denying service connection 
for bilateral hearing loss is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1100 (2009).

4.  Evidence received since the May 2000 rating decision 
denying service connection for bilateral hearing loss is new 
and material and the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).

5.  Tinnitus was incurred in service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2009).

6.  Bilateral hearing loss was incurred in service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2009).

The VCAA is not applicable where further assistance would not 
aid a veteran in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5-
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decisions, 
further notice or assistance is unnecessary to aid the 
Veteran in substantiating the claims on appeal.


Service Connection Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent 
evidence of (1) a current disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
nexus between the claimed in-service disease or injury and 
the present disability.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) 
(table); see also Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at
253 (lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical profession."  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence."

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.

Certain chronic diseases such as organic diseases of the 
nervous system may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which provides that service connection for impaired hearing 
shall not be established when hearing status meets pure tone 
and speech recognition criteria.  Hearing loss status will be 
considered a disability for the purposes of service 
connection when the auditory thresholds in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater, the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater, or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2009).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

New and Material Evidence Criteria

Board decisions are final when issued.  38 C.F.R. § 20.1100.  
Rating decisions become final if a notice of disagreement is 
not received within one year of the notice of the decision.  
38 U.S.C.A. § 7105.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108.

In deciding whether new and material evidence has been 
submitted VA looks to the evidence received since the last 
final denial of the claim on any basis.  Evans v. Brown, 9 
Vet. App. 273 (1996).

New evidence is defined as existing evidence not previously 
submitted to VA and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for 
purposes of determining whether or not it is new and 
material.  Savage v. Gober, 10 Vet. App. 488 (1997).



Tinnitus New and Material Evidence Claim

The Veteran's tinnitus claim was originally denied in an 
April 1973 rating decision.  The basis for this decision was 
that tinnitus was first shown four years after service.  This 
decision is final.  38 U.S.C.A. § 7105.

The evidence considered in the April 1973 rating decision 
included the Veteran's service treatment records and an April 
1973 letter from Dr. J. B.

The July 1967 service entrance examination was negative for 
any relevant abnormalities, and the Veteran denied ear 
trouble in his accompanying Report of Medical History (RMH).  
Complaints of an ear ache and a sore throat were noted in a 
June 1968 treatment note   His April 1969 discharge 
examination was negative for any relevant abnormalities.  His 
remaining service treatment records were negative for any 
complaints, treatments or diagnoses of tinnitus.

In an April 1973 letter from Dr. J. B. indicated that the 
Veteran had complained of bilateral ear buzzing.

Evidence received since the April 1973 rating decision 
includes two November 1976 statements from the Veteran's 
friends, a September 1977 VA audiology examination, and VA 
treatment records dated through July 1978.

In the November 1976 letters the Veteran's friends indicated 
that they had noticed he had difficulty hearing since his 
service.

At a September 1977 VA audiology examination, the Veteran 
reported being exposed to a concussion bomb explosion in 
January 1969.  He has reportedly suffered from tinnitus since 
that explosion.

The October 2007 rating decision granted service connection 
for otitis media, but denied entitlement to service connection 
for tinnitus on the grounds that the condition had not been 
demonstrated.


Complaints of itching ears and ear discharge were noted in VA 
treatment notes dated between November 1977 and July 1978.

In a September 1979 decision, the Board found that the 
Veteran had not shown a new factual basis for granting 
service connection for tinnitus.

Additional evidence received since the September 1979 Board 
decision includes an October 1979 letter from Dr. J. B. and a 
December 1979 opinion from Dr. J. B.

In the October 1979 letter, Dr. J. B. indicated that he had 
treated the Veteran for bilateral tinnitus between 1970 and 
1975.

In the December 1979 opinion, Dr. J. B related the Veteran's 
report that he had suffered from ringing in his ears since 
May 1969 when he was involved in a rocket attack.  He had 
been hospitalized for three days after this incident.  
Diagnoses of tinnitus and concussion of the ear drums were 
noted.  The examiner stated that he had treated the Veteran 
every few months between September 1972 and 1975 and that all 
treatment records dated prior to June 1973 had been destroyed 
in flooding related to Tropical Storm Agnes.

In June 1980, the RO again denied entitlement to service 
connection for tinnitus because the Veteran had not submitted 
new and material evidence.

Additional evidence received since the June 1980 rating 
decision includes VA treatment records dated through November 
2006, an October 1981 VA treatment summary from Dr. H. D., a 
July 1981 VA audiology examination, a September 1996 VA 
audiology examination, an October 2006 VA audiology 
examination, an October 2006 VA otolaryngology examination 
and a January 2010 private audiology opinion.  An undated 
opinion from Dr. T. K. was also submitted.  

The Veteran offered testimony at the January 2010 
Videoconference hearing.  

During the July 1981 VA audiology examination the Veteran 
reported suffering from tinnitus since Vietnam.  This buzzing 
tinnitus occurred not more than several times per week, 
lasted for a few seconds and was not heard on a consistent 
basis.  Physical examination noted that both ear canals were 
clear and that tympanic membranes could be viewed.  The 
examiner noted that the Veteran's tinnitus was a "natural 
type phenomenon" and was not consistent with cochlear or 
brain stem type tinnitus.

The October 1981 VA treatment summary from Dr. H. D. 
indicates that the Veteran had been seen approximately every 
two months for treatment since 1977 for complaints of ringing 
in his ears.  There had been very little change in his 
condition over the years.  A diagnosis of bilateral tinnitus 
aurium was noted.

Complaints of ringing in the ears were noted in a July 1981 
VA treatment note and in a June 1984 VA audiology treatment 
note.

A September 1996 VA audiology examination reflected the 
Veteran's complaints of periodic bilateral tinnitus present 
since the noise trauma incident that occurred while he was 
stationed in Vietnam.

The Veteran indicated in a January 2003 statement that he 
first began to receive treatment for tinnitus in March 1970 
with Dr. J. B.  His post-service employment history included 
work as a painter, as a janitor and as a motor pool driver.

An October 2006 VA audiology examination reflects the 
Veteran's reports of constant bilateral ringing tinnitus.  
Occupational noise exposure was denied.  The examiner offered 
no opinion as to the etiology of the tinnitus.

An October 2006 VA otolaryngology examination noted the 
Veteran's complaints of hissing tinnitus since Vietnam.  His 
reported acoustic trauma included exposure to helicopter 
engine noise and exposure to a rocket attack while inside a 
building.  This tinnitus resulted in difficulty concentrating 
while at work and difficulty sleeping.  

Physical examination noted that his tympanic membranes were 
intact and were not scarred.  Slight yellow fluid discharge 
was noted in both ear canals.  Following this examination and 
a review of the Veteran's VA treatment records, a diagnosis 
of tinnitus "most likely related to combat noise" was made.

In a March 2007 opinion, Dr. S.R., noted the Veteran's 
reports of being a helicopter gunner using 50 caliber machine 
guns during service.  He also noted that the Veteran denied 
pre- or post-service noise exposure.  The physician concluded 
that the hearing loss, within a reasonable degree of medical 
certainty, was due to in-service noise exposure.

An undated opinion from Dr. T. K. indicates that the Veteran 
had suffered from ear drainage and itching since before 1970 
and that these symptoms were "associated with tinnitus."  He 
also indicated that this drainage was associated "with 
hearing loss and tinnitus."  Results of a May 2006 audiology 
examination were also included.

At the January 2010 hearing, the Veteran testified regarding 
his post-service employment history and that he was not 
exposed to any hazardous noise conditions during that 
employment.  The Veteran's wife testified that he turned the 
television volume up, that they had married in 1973, and that 
he had experienced hearing difficulties for as long as she 
has known him.

In a January 2010 opinion, a private audiologist opined that 
the Veteran's tinnitus was at least as likely as not due to 
his military noise exposure given test results..

The June 1980 rating decision denied the Veteran's request to 
reopen his service connection claim for tinnitus as new and 
material evidence had not been received.  The original denial 
was based on the absence of evidence of tinnitus for more 
than four years after service.  A number of newly received 
medical opinions have been received linking current to noise 
exposure in service.  

The newly submitted evidence, includes the March 2007 private 
otolaryngology opinion the January 2010 private audiology 
opinion, as well as the 2006 VA opinion.  These link the 
current tinnitus to service.  They provide evidence of a 
necessary element that was found to be lacking in the 
previous denial.  As this evidence is both new and material, 
the claim for service connection for tinnitus is reopened.


Merits

The Veteran is competent to observe ringing in his hears.  He 
has provided competent statements and testimony that he began 
to experience ringing in his ears in service following noise 
exposure.  He has also reported that these symptoms continued 
after service and up to the present.  

Private physicians have reported treatment for tinnitus 
beginning in the years shortly after service, and note the 
Veteran's reports of tinnitus dating back to service.  All of 
the recent medical opinions have been to the effect that the 
current tinnitus is related to the noise exposure in service.  
The weight of the evidence is to the effect that the current 
tinnitus is the result of an in-service injury.  Accordingly, 
service connection for tinnitus is granted.

Bilateral Hearing Loss 

New and Material Evidence

The claim for service connection for bilateral hearing loss 
was denied in the April 1973 rating decision, for the same 
reasons as the denial of service connection for tinnitus-the 
disability had not been shown until more than four years 
after service.  This decision is final.  38 U.S.C.A. § 7105.

The evidence considered in the April 1973 rating decision 
included the Veteran's service treatment records and an April 
1973 letter from Dr. J. B.

A July 1969 entrance examination was negative for any 
relevant abnormalities and the Veteran denied suffering 
hearing loss in his accompanying RMH.  His entrance 
audiological testing results were as follows:

Hertz	500	1,000	2,000	4,000	Average

Right	10	5	5	10	7.5
Left	 	20	20	5	10	13.75

His April 1969 discharge examination was negative for any 
relevant abnormalities and an audiological examination was not 
conducted.  His remaining service treatment records were 
negative for any complaints, treatments or diagnoses of 
bilateral hearing loss.

An April 1973 letter from Dr. J. B. indicates that the 
Veteran had complained of difficulty hearing on occasion.

Additional evidence received since the April 1973 rating 
decision include two November 1976 statements from the 
Veteran's friends, a September 1977 VA audiology examination 
and VA treatment records dated through July 1978.

In the November 1976 letters, the Veteran's friends indicated 
that they had noticed that he experienced difficulty hearing 
since service.

In a September 1977 VA audiology examination, the Veteran 
reported losing his hearing for three days after being 
exposed to a concussion bomb explosion in January 1969.  
Physical examination noted that his tympanic membranes were 
intact.  Right ear word recognition scores were 96 percent 
and left ear word recognition scores were 100 percent.  
Audiological testing results were as follows:

Hertz	500	1,000	2,000	3,000	4,000	Average

Right	10	5	10	30	20	15
Left	 	5	5	5	20	25	12

Complaints of itching ears and ear discharge were noted in VA 
treatment notes dated between November 1977 and July 1978.

A September 1978 VA audiology examination reflected the 
Veteran's reports of noise exposure due to artillery firing 
and working on the flight line while stationed in Vietnam.  
Audiological testing revealed mild to severe hearing loss, 
with the left ear worse than the right ear.  The examiner 
noted that the results of the Veteran's audiological testing 
suggested noise induced hearing loss.

The Board denied entitlement to service connection for hearing 
loss in its September 1979 decision, because a new factual 
basis had not been shown to reopen the claim.

Additional evidence received since the September 1979 Board 
decision included an October 1979 letter from Dr. J. B. and a 
December 1979 opinion from Dr. J. B.

An October 1979 letter from Dr. J. B. indicated that he had 
treated the Veteran for bilateral defective hearing between 
1970 and 1975.

The Veteran reported that he had lost his hearing for three 
days in May 1969 following a rocket attack in a December 1979 
opinion from Dr. J. B.  He reported suffering from hearing 
difficulties since that time.  Diagnoses of defective hearing 
and concussion of the ear drums were noted.  The examiner 
noted that he had treated the Veteran every few months 
between September 1972 and 1975 and that all treatment 
records dated prior to June 1973 had been destroyed in the 
Agnes flood.

In the June 1980 rating decision, the RO, noted that the claim 
had previously been denied because a current disability had 
not been shown.  The RO found that new and material evidence 
had not been received.

Additional evidence received since the June 1980 rating 
decision includes VA treatment records dated through April 
1993, a September 1978 VA audiology examination, a July 1981 
VA audiology examination, and October 1981 treatment summary 
from Dr. H. D., and a September 1996 VA audiology 
examination.  The Veteran also offered personal testimony at 
an August 1997 RO hearing.

Complaints of hearing loss since being involved in a rocket 
explosion in Vietnam were noted in a July 1981 VA audiology 
examination.  Physical examination noted that his ear canals 
were clear bilaterally and that his tympanic membranes could 
be viewed.  Bilateral word recognition scores were 100 
percent.  The examiner noted that his hearing acuity was 
within normal limits.  Audiological testing results were as 
follows:

Hertz	500	1,000	2,000	4,000	Average

Right	15	10	15	25	16.25
Left	 	10	15	10	20	13.75

Hearing loss for the past two days was reported in a 
September 1980 VA treatment note.

An October 1981 VA treatment summary from Dr. H. D. indicated 
that the Veteran had been seen for treatment approximately 
every two months since 1977.  There had been very little 
change in his condition over the years.  A diagnosis of 
bilateral slight sensorineural hearing loss was noted.

Difficulty hearing high pitches was reported in a June 1984 
VA treatment note.  Speech discrimination was noted to be 
excellent bilaterally and two frequency pure tone averages 
were in good agreement at 18 decibels for the right ear and 
12 decibels for the left ear.  The examiner noted that the 
findings were essentially normal to borderline hearing though 
all frequencies bilaterally.

Audiological testing was reported in an August 1986 VA 
treatment note.

A September 1996 VA audiology treatment note shows that the 
Veteran reported difficulty understanding conversational 
speech.  The Veteran reported a history of acoustic trauma in 
service while working as a helicopter gunner and while 
working on a flight line.  He also reported the incident in 
which he was hospitalized for three days for hearing loss.  
Right ear word recognition scores were 94 percent and left 
ear word recognition scores were 92 percent.  Audiological 
testing results were as follows:

Hertz	500	1,000	2,000	3,000	4,000	

Right	20	20	20	30	45	
Left	 	15	20	20	70	70	

A March 1997 VA audiology examination addendum indicates that 
the Veteran's reported ear drainage was not related to his 
hearing loss.

During his August 1997 RO hearing, the Veteran testified that 
he experienced a concussion injury following a rocket attack 
in January or February 1968.  He served as a helicopter door 
gunner and as a gunner for a land convoy while in Vietnam.  
Hearing protection was not used in Vietnam.

A fourth request to reopen this service connection claim was 
filed in July 2006.
Additional evidence received since the May 2000 Board decision 
include VA treatment records dated through November 2006, an 
October 2006 VA audiology examination, a March 2007 private 
otolaryngology opinion and a January 2010 private audiology 
opinion.  An undated opinion from Dr. T. K. was submitted.  
The Veteran also offered personal testimony at a January 2010 
hearing.

In its May 2000, decision the Board denied entitlement to 
service connection for hearing loss on the grounds that there 
was no competent evidence that it was related to the service 
connected otitis externa.

The Veteran reported in a March 2001 statement that he first 
received treatment for hearing loss in approximately March 
1970.  His post-service employment history included work as a 
painter, as a janitor and as a motor pool driver.

An October 2006 VA audiology examination reflected the 
Veteran's reports of decreased bilateral auditory acuity.  
Post-service occupational or recreational noise exposure was 
denied.  Physical examination was negative for tympanic 
perforations.  Bilateral word recognition scores were 80 
percent.  Audiological testing results were as follows:

Hertz	500	1,000	2,000	3,000	4,000	

Right	35	35	35	55	65	
Left	 	30	40	40	70	80	

A March 2007 private otolaryngology opinion from Dr. S. R. 
indicated that the Veteran suffered from mild to severe 
bilateral sensorineural hearing loss.  He reported suffering 
military acoustic trauma due to his service as a helicopter 
gunner and his use of a 50 caliber machine gun.  Noise 
exposure both prior to and after service was denied.  The 
examiner opined that, to a reasonable degree of medical 
certainty, this hearing loss was due to service noise 
exposure.

A private audiologist opined that the Veteran's hearing loss 
was at least as likely as not due to his military noise 
exposure in a January 2010 opinion.

An undated opinion from Dr. T. K. indicates that the Veteran 
had suffered from ear drainage and itching since before 1970 
and that these symptoms were "associated with tinnitus."  He 
also indicated that this drainage was associated "with 
hearing loss and tinnitus."  Results of a May 2006 audiology 
examination were also included.

At the January 2010, hearing the Veteran testified regarding 
his post-service employment history and that he was not 
exposed to any hazardous noise conditions during that 
employment.  The Veteran's wife testified that he turns the 
television volume up, that he does not fall asleep in a quiet 
room, that they married in 1973 and that he had experienced 
hearing difficulties for as long as she has known him.

The March 1997 rating decision denied the Veteran's request 
to reopen his service connection claim for bilateral hearing 
loss as new and material evidence had not been received which 
established that this condition began within one year of 
discharge from service.  In addition, new and material 
evidence establishing a nexus between any current bilateral 
hearing loss and service had not been presented.  As such, 
competent medical evidence establishing that bilateral 
hearing loss began within one year of discharge from service 
or establishing a nexus between any such condition and 
service is required to reopen this claim.

Such evidence has been received.  The newly submitted 
evidence, including the March 2007 private otolaryngology 
opinion and the January 2010 private audiology opinion, may 
suggest a nexus between the Veteran's current bilateral 
hearing loss and service and may provide sufficient evidence 
to establish a necessary service connection element that was 
found to be lacking in the previous denial.  As this evidence 
is both new and material, the Veteran's service connection 
claim for bilateral hearing loss is reopened.

Merits

The Veteran has provided competent evidence of noise exposure 
in service.  Such exposure is consistent with the 
circumstances of his service.  He also reported hearing loss 
on numerous occasions beginning a few years after service.  
Although hearing loss as defined by VA was not shown until 
the mid-1990's, some hearing loss was shown as early as 1977.  
More significantly the medical opinions are to the effect 
that the current hearing loss is the result of noise exposure 
in service.  The weight of the evidence is thus in favor of 
the grant of service connection for bilateral hearing loss.











							(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence having been received, the service 
connection claim for tinnitus is reopened.

New and material evidence having been received, the service 
connection claim for bilateral hearing loss is reopened.

Service connection for tinnitus is granted.

Service connection for bilateral hearing loss is granted.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


